Judgment of the Court of Special Sessions of the City of New York, Borough df Brooklyn [County of Kings], convicting the defendant of a violation of section 1140 of the Penal Law, and sentencing him to six months in the workhouse, but suspending its operation during good behavior, reversed on the law and the facts, the information dismissed and the defendant discharged. We are of opinion that the People did not prove beyond a reasonable doubt that the action of the defendant was the willful and lewd conduct which the statute condemns. Lazansky, P. J-, Hagarty, Carswell, Adel and Taylor, JJ., concur.